Citation Nr: 0723840	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-01 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for osteoarthritis of the left knee.

2.  Entitlement to an increased disability rating for a 
gunshot wound of the left thigh, with residual scarring and 
sensation changes, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased disability rating for above-
the-knee amputation of the right leg, with phantom leg pain, 
currently evaluated as 80 percent disabling.

4.  Entitlement to an effective date earlier than August 21, 
2001 for the grant of service connection for arthritis of the 
left wrist, to include whether there was clear and 
unmistakable error (CUE) in a June 1969 rating decision.

5.  Entitlement to an effective date earlier than August 21, 
2001 for the grant of service connection for sensation loss 
of the left hand, to include whether there was clear and 
unmistakable error (CUE) in a June 1969 rating decision.

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).

7.  Entitlement to an increased rating for osteoarthritis of 
the left hip, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from October 1966 to February 
1969. 
 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from November 2002 and March 2004 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Fargo, North Dakota.

The November 2002 rating decision, in pertinent part, granted 
service connection for osteoarthritis of the left knee, 
arthritis of the left wrist, and sensation loss of the left 
hand.  A 10 percent disability evaluation was assigned for 
each of these disabilities, effective August 21, 2001.  In 
addition, this rating decision denied the veteran's claim for 
an increased disability rating for a gunshot wound of the 
left thigh, with residual scarring and sensation changes.  In 
response, the veteran appealed the effective dates assigned 
for the grants of service connection of his left wrist and 
left hand disorders, the initial disability evaluation 
assigned for his osteoarthritis of the left knee, and the 
denial of his claim for an increased rating for his gunshot 
wound of the left thigh, with residual scarring and sensation 
changes.

The March 2004 rating decision, in pertinent part, denied the 
veteran's claim for an increased disability rating for his 
service-connected above-the-knee amputation of the right leg, 
with phantom leg pain. 

When filing his substantive appeal (VA Form 9) in December 
2003, the veteran requested a hearing before a Veterans Law 
Judge (VLJ) of the Board.  The veteran later withdrew this 
request, and there are no others of record.  See 38 C.F.R. 
§ 20.704(e) (2006).

In addition, in a December 2004 statement, the veteran, 
through his representative, also raised a claim of 
entitlement to service connection for sciatic nerve damage, 
including as secondary to his service-connected amputation of 
the right leg.  This issue is referred to the RO.  

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the veteran's 
pending claims.  So, regrettably, these claims are being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.


REMAND

A preliminary review of the veteran's claims file indicates 
that, in December 2001, the veteran submitted a claim of 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  This 
claim has not yet been adjudicated by the RO.  The 
disposition of the veteran's claims of entitlement to 
increased disability ratings for osteoarthritis of the left 
knee, amputation of the right leg, and a gunshot wound of the 
left thigh, with residual scarring and sensation changes, 
could potentially impact the disposition of the claim of 
entitlement to a TDIU, and vice versa.  The claims of 
entitlement to increased ratings for osteoarthritis of the 
left knee, amputation of the right leg, and a gunshot wound 
of the left thigh, with residual scarring and sensation 
changes, must be further developed and readjudicated by the 
RO before RO adjudication of the claim of entitlement to a 
TDIU.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue 
has been rendered).  This also avoids piecemeal adjudication 
of the claims with common parameters.  See Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  A preliminary 
review of the claims file does not indicate the veteran has 
received adequate VCAA notice with regard to some of his 
claims.  In this regard, the Board notes that VCAA notice is 
not required with regard to the downstream issues of 
entitlement to an increased left hip and left knee initial 
ratings, and earlier effective dates for service connection 
for left wrist arthritis and left hand loss of sensation.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  However, the 
record does not contain adequate VCAA notice with regard to 
the remaining issues on appeal.  In particular, Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006), found that proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  

In addition, on March 3, 2006, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Because the Court's decision is 
premised on the five elements of a service connection claim, 
it is the consensus opinion within the VA that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.  

Therefore, the Board finds that the appeal must be remanded 
for compliance with the VCAA and recent case law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (failure by 
the BVA to enforce compliance with the requirements of 
38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error).  

In a September 2004 statement, the veteran's representative 
raised the issue of CUE in a June 1969 rating decision, as 
the RO did not grant service connection for arthritis of the 
left wrist or loss of sensation of the left hand at that 
time.  This issue is inextricably intertwined with the issues 
of entitlement to an earlier effective date for the grant of 
service connection for arthritis of the left wrist and the 
grant of service connection for loss of sensation of the left 
hand.  See, Harris, supra.  As such, appellate consideration 
of the issues of entitlement to an effective date earlier 
than August 21, 2001 for the grant of service connection for 
arthritis of the left wrist and for the grant of service 
connection for loss of sensation of the left hand must be 
deferred pending RO adjudication of the CUE claim.

In addition, in March 2004, the RO denied the veteran's claim 
of entitlement to an increased disability rating for 
osteoarthritis of the left hip.  In September 2004, the 
veteran's representative indicated that the veteran disagreed 
with the denial of the veteran's claim for an increased 
disability rating for osteoarthritis of the left hip.  This 
constitutes a timely notice of disagreement (NOD) with the 
RO's March 2004 decision.  So this claim must be remanded to 
the RO for issuance of a statement of the case (SOC).  See 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The 
appellant also must be given an opportunity to perfect an 
appeal to the Board concerning this additional issue by 
submitting a timely substantive appeal (e.g., a VA Form 9 or 
equivalent statement).  See 38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, the appeal is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a VCAA notice letter 
as to the issues of entitlement to an 
increased rating for a gunshot wound of 
the left thigh, entitlement to an 
increased rating for above-the-knee 
amputation of the right leg, entitlement 
to an increased rating for osteoarthritis 
of the left hip, entitlement to a TDIU, 
whether there was CUE in a June 1969 
rating decision that did not grant 
service connection for arthritis of the 
left wrist, and whether there was CUE in 
a June 1969 rating decision that did not 
grant service connection for loss of 
sensation of the left hand.  The letter 
must:  (a) inform the appellant of the 
information and evidence that is 
necessary to substantiate his claims, 
particularly the information or evidence 
needed to establish CUE, increased 
disability evaluations and an effective 
date for an award of benefits; (b) inform 
him of the information and evidence that 
VA will seek to provide; (c) inform him 
of the information and evidence he is 
expected to provide; and (d) request or 
tell him to provide any evidence in his 
possession pertaining to these claims to 
VA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); 
Mayfield v. Nicholson, 444 F.3d 1328  
(Fed. Cir. 2006).   See also 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should adjudicate the issues 
of whether there was CUE in the June 1969 
rating decision which failed to 
adjudicate entitlement to service 
connection for arthritis of the left 
wrist and loss of sensation of the left 
hand.  Notice of the determinations and 
his appellate rights should be issued to 
the veteran and his representative.  
Neither issue should be referred to the 
Board for appellate consideration unless 
following receipt of a timely notice of 
disagreement, and issuance of a statement 
of the case, a timely substantive appeal 
is received.

3.  Thereafter, readjudicate the issues 
of entitlement to an effective date 
earlier than August 21, 2001 for the 
grant of service connection for arthritis 
of the left wrist and loss of sensation 
of the left hand.  If any benefit sought 
remains denied, issue a supplemental 
statement of the case and afford the 
appropriate period to respond.  

4.  Then readjudicate the remaining 
issues on appeal in light of any 
additional evidence obtained.  If any 
benefit sought is not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the claims to the Board 
for further appellate consideration.

5.  Send the veteran and his 
representative, if any, a SOC on the 
issue of entitlement to an increased 
disability rating for osteoarthritis of 
the left hip.  The veteran must be 
advised that a timely substantive appeal 
(e.g., a VA Form 9) concerning this 
additional issue must be received in 
order to invoke the Board's appellate 
consideration.  

If, and only if, the veteran submits a 
timely substantive appeal concerning this 
additional issue should the claim be 
forwarded to the Board for appellate 
consideration.

6.  Following completion of the 
aforementioned development and 
readjudication, but prior to returning 
the claim to the Board, the RO should 
adjudicate the veteran's TDIU claim.  
Notice of the determination, and his 
appellate rights, should be provided to 
the appellant.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




